Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (WO 2009/022286 A2), and further in view of Kerekes (US 2002/0128779 A1) and Vick (Seismic Sensor Network, 2008).
Regarding claim 1, Samuelson teaches a vibration detection system comprising:
a first vibration sensor assembly comprising a first housing [fig. 5 shows sensor #15, 157 on circuit board inside of circular housing #11; pg. 20 "If horizontal acoustic waves are expected... unit 1 is adapted to waves having 10 directionality 199 as illustrated. ... The unit preferably contains multiple inputs from acoustic, seismic, temperature, humidity, radioactivity and other sensing inputs."], and a first vibration sensor disposed within the first housing [see again fig. 5], the first vibration sensor assembly being installed at a first depth below a ground surface [fig. 3 shows multiple buried units #1];
a second vibration sensor assembly comprising a second housing [duplication of unit #1 as shown in fig. 3], and a second vibration sensor disposed within the second housing [duplication of fig. 5 sensor #15], the second vibration sensor assembly being installed relative to the first 
the first and second vibration sensor assemblies being connected to at least one data logger [pg. 3 "...distributed data acquisition systems using various sensors buried in the ground, or elsewhere."; pg. 21 signals from the sensor are transferred…analog signal processing…digital signal processing…and decision with digital memory unit…if an event occurred, it may be reported through a wire…or via an RF transmitter; pg. 33:25-30 4) In each sensor unit, the operator can program the threshold - what event will be reported to a higher level, and the signal pattern. The threshold may be set according to ambient conditions.; compare to Instant Specification 0014 Data loggers 101D can be programmed to only send data/information once the sensed vibration at a particular vibration sensor 101 reaches a predetermined threshold level.];
a computer system connected to the at least one data logger for analyzing data received from the at least one data logger [pg. 8 Fig. 15 illustrates an example of a graphic reporting display and log file for a walk-in intruder], wherein the computer system  is disposed in a housing separate from the at least one data logger [pg. 14 describes passing data from sensors units through network; pg. 13 “If the decision is positive, it sends pack to a base higher in the chain, such as one closer to a gateway 41 or computer. The base 2 identifies the sender of each report, which may be a specific sensor unit 1 or another base 2. The other base will not further filter the information received from another base, but will pass it along as is. Of course, each base will filter its own sensors data, and send them to the logic computer. It may take some time to transfer sensors reports, from base to base, toward a gateway. The time required may be of the order of several seconds to 30 minutes, 
Samuelson as modified by Kerekes teaches the [second vibration sensor assembly being installed at] a second depth below the ground surface, the second depth being different than the first depth [see fig. 9 and fig. 12 for vertical sensor array at different depths; abstract seismic scatterers includes establishing an acquisition system (19) having at least two substantially vertical arrays of sensors (20) disposed within the geological structure. Each array (20) includes multiple directional sensing receivers 30 adapted to receive seismic energy (28, 97) produced from the seismic scatterers (24) in response to at least one seismic disturbance (27).; 0022-0023 triangulation techniques utilizing two directional sensing vertical arrays; 0029 From the elements of the up-hole calibration source, the user obtains interconnecting travel times to each triphone 30. The user determines differential travel times based on the relationship between the position of the OSS 22 and depth of each triphone 30. Using the differential travel times, the user generates a velocity field for an area of the geological structure 18 surrounding each DSVA 20.]
It would have been obvious to combine the spaced intruder sensors of Samuelson, with the vertical sensor arrays of Kerekes so that a triangulation may be performed to identify the seismic source using seismic data loggers with large amounts of local data storage deployed allows complex physical arrangement of geophone sensors to be installed using wireless transmission instead of wired cabling (Vick) [abstract; fig. 1 data logger and text to left of fig. 1]
Regarding claim 5, Samuelson also teaches the vibration detection system of Claim 1, wherein the first vibration sensor assembly is wirelessly connected to the at least one data logger [pg. 39 "Reports are sent from each sensor to the base ... The modulation type is preferably adapted to the type of medium used ( wired or wireless, metal wire or fiber optics, etc.), the noise level in the medium, etc."].
Regarding claim 6, Samuelson also teaches the vibration detection system of Claim 1, wherein the first vibration sensor assembly is hard-wired connected to the at least one data logger [pg. 39 wired or wireless].
Regarding claim 7, Samuelson also teaches the vibration detection system of Claim 1, wherein the at least one data logger is contained within the first housing [pg. 46 "During the short "active" time periods, the sensors signals are processed and stored in the digital memory unit 1434."].
Regarding claim 8, Samuelson also teaches the vibration detection system of Claim 1, wherein the at least one data logger is wirelessly connected to the computer system [pg. 39 reports are sent from each sensor to the base...wired or wireless].
Regarding claim 9, Samuelson also teaches the vibration detection system of Claim 1, wherein the at least one data logger is hard-wired connected to the computer system [pg. 39 reports are sent from each sensor to the base...wired or wireless].
Regarding claim 10, Samuelson also teaches the vibration detection system of Claim 1, wherein the at least one data logger transmits data to the computer system when an amplitude of detected vibration reaches a predetermined threshold [pg. 33 "4) In each sensor unit, the operator can program the threshold - what event will be reported to a higher level, and the signal pattern. 
Regarding claim 11, Samuelson also teaches the vibration detection system of Claim 1, wherein when an amplitude of a detected vibration reaches a predetermined threshold, the computer system alerts a monitoring station [pg. 33 "4) In each sensor unit, the operator can program the threshold - what event will be reported to a higher level, and the signal pattern. The threshold may be set according to ambient conditions."; pg. 35 "In this example, distances from sensors are computed from amplitudes measured at three sensors."].


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (WO 2009/022286 A2), Kerekes (US 2002/0128779 A1), Vick (Seismic Sensor Network, 2008) as applied to claim 1 above, and further in view of Krumhansl (US 2011/0169638 A1).
Regarding claim 2, Samuelson does not explicitly teach ... and yet Krumhansl teaches the vibration detection system of Claim 1, wherein the first depth is less than 1000 meters [0021 "However, in some embodiments, the upper sensor in each group may be buried below the surface 132 at a depth of approximately one meter or less. In contrast, the lower sensor of each group may be buried below surface 132 at a depth of three meters or greater. As one example, in some embodiments, the lower sensor of each group may be buried approximately six to ten meters below surface 132. In some embodiments, the vertical separation between the lower and upper sensor or each group may be on the order of approximately three meters or greater."].
It would have been obvious to modify the sensor distribution of Samuelson, with the spacing of Krumhansl so that more area is covered by the sensors along an intruder detection area.
Regarding claim 3, Samuelson as modified by Krumhansl teaches the vibration detection system of Claim 2, wherein the first depth is between 5 and 100 meters [0021 six to ten meters below surface].
Regarding claim 4, Samuelson as modified by Krumhansl teaches the vibration detection system of Claim 1, wherein the horizontal distance is between 5 and 45 meters [0023 "Groups of sensors may be arrayed along the border in any suitable pattern. In some embodiments, groups are spaced by a horizontal distance of approximately ten to twenty meters. However, in some embodiments, greater separation between sensor groups may be possible. For example, in some embodiments adequate signal levels may be achieved with a separation between groups of sensors of forty to fifty meters."].

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 9/20/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  However, additional citations from Samuelson are now included in the rejection which match the description of a data logger present in the instant specification [0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645